Citation Nr: 0028906
Decision Date: 03/28/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-11 172	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office No. Little Rock, Arkansas


ORDER

The following corrections are made in a decision issued by the Board in this case on November 1, 2000: 

The headers on pages 2 through 12 are changed from IN THE APPEAL OF XXXXXX X. XXXXX to read IN THE APPEAL OF YYYYY Y. YYYYYYYY.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals


Citation Nr: 0028906	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to increased compensation benefits on account 
of the veteran's spouse being in need of aid and attendance.

2.  Whether a December 12, 1988, rating decision was clearly 
and unmistakably erroneous in not granting the appellant 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 314(r).

3.  Entitlement to a higher rate of special monthly 
compensation under 38 U.S.C.A. § 1114(r)(2) based on a higher 
level of aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD
M. Salari, Counsel



INTRODUCTION

The veteran (appellant) had active duty service from October 
1955 to April 1960.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACTS

1.  A December 12, 1988, rating decision confirmed an August 
1988 rating decision which did not find entitlement to 
benefits under 38 U.S.C.A. § 314(r). 

2.  The December 12, 1988, rating decision was supported by 
the evidence of record at the time and procedurally correct.


CONCLUSION OF LAW

The RO's December 12, 1988, rating decision which did not 
grant entitlement to special monthly compensation under 
38 U.S.C.A. § 314(r) was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the appellant was awarded service 
connection for multiple sclerosis by means of a September 
1986 rating decision.  He was awarded a 100 percent rating 
for multiple sclerosis (MS), a 30 percent rating for urethral 
stricture due to MS, and weakness of each upper extremity, 
with assignment of a 20 percent rating for each upper 
extremity.  The RO found that the appellant was entitled to 
special monthly compensation under subsection 38 U.S.C.A. 
§ 314(p) (1988), at the rate intermediate between subsection 
(l) and (m) on account of loss of use of both feet with 
additional disabilities of uretheral stricture and weakness 
of both upper extremities due to multiple sclerosis.  A 
rating decision, dated in August 1988, determined that the 
1986 rating decision contained clear and unmistakable error 
and awarded special monthly compensation under subsection (p) 
at the rate intermediate between subsections (m) and (n) on 
account of loss of use of both legs at a level preventing 
natural knee action with additional disabilities, urethral 
stricture, weakness, both upper extremities, due to multiple 
sclerosis, rated at 50 percent or more.  A rating decision 
dated December 12, 1988, confirmed the prior August 1988 
decision.  He was notified of that decision in December 1988.  

The appellant asserts that the December 1988 rating decision, 
which did not grant entitlement to special monthly 
compensation for aid and attendance under 38 U.S.C.A. 
§ 314(r) (West 1988) (now 38 U.S.C.A. § 1114(r) (West 1991), 
contained clear and unmistakable error (CUE).  There is some 
discrepancy as to whether it is being asserted that the 
rating decision should have only awarded aid and attendance 
benefits under 38 U.S.C.A. § 314(r)(1), or under 38 U.S.C.A. 
§ 314(r)(2).  At times, denial of (r)(1) benefits is being 
alleged as the clear and unmistakable error, and at other 
times, denial of both (r)(1) and (r)(2) are being alleged as 
the clear and unmistakable error.  The RO's rating decision 
which addresses this matter (dated in March 1999) is somewhat 
vague, but, it appears to address both (r)(1) and (r)(2).  
The notice of disagreement addresses entitlement to both 
(r)(1) and (r)(2).  The statement of the case, dated in April 
1999, indicates that the issue is whether the decision to 
deny entitlement under (r)(2) is clearly and unmistakably 
erroneous.  But, it also provides the laws pertaining to 
(r)(1) and appears to address the (r)(1), as well as (r)(2) 
entitlement.  The VA Form 9, dated in April 1999, addressed 
only the (r)(1) entitlement.  However, the informal brief, 
dated in June 1999, appears to indicate that the clear and 
unmistakable error includes failure to grant (r)(2) benefits 
(as well as (r)(1)); the representative states that the 
record as of 1988 included a VA physician's statement that 
the appellant needed the higher level of aid and attendance.  
The Board concludes that the issue before us pertains to 
clear and unmistakable error in not granting (r)(1) and 
(r)(2) benefits in 1988.  The  Board finds that the appellant 
has raised both provisions as the basis of his CUE claim, 
that the RO has addressed both provisions, and, although the 
statement of the case states that the issue pertains to 
(r)(2) benefits, the appellant was in fact provided with the 
pertinent laws and the bases for denial for both provisions.  
Thus, the CUE issue currently before us pertains to both 
(r)(1) and (r)(2) benefits.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.105, 20.302, 20.1103 (1999).  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 C.F.R. § 3.105(a) (1999).

The Court has determined that "clear and unmistakable error" 
denotes prejudicial error which is patently erroneous on its 
face.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). The 
Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The 
Court, in Luallen v. Brown, 8 Vet. App. 92, 94 (1995), stated 
that "the claimant must assert more than mere disagreement as 
to how the facts were weighed and evaluated."  There must be 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The appellant argues, in essence, that in 1988, he was found 
to be in need of aid and attendance and skilled care; 
therefore, entitlement to 38 U.S.C.A. § 314(r)(1) and (r)(2) 
should have been awarded in 1988.  However, entitlement to 
benefits under 38 U.S.C.A. § 314(r) required various 
additional conditions, in addition to the need for aid and 
attendance and/or skilled care.  The pertinent laws and 
regulations at the time of the 1988 rating decision provide 
that a veteran entitled to receive the maximum rate under 
38 U.S.C.A. § 314(o) or (p), or at the intermediate rate 
between the rates authorized under subsections (n) and (o) 
and at the rate authorized under (k), who is in need of 
regular attendance, in addition to such compensation, (1) 
shall be paid a monthly aid and attendance allowance at a 
certain rate; or (2) if the veteran, in addition to such need 
for regular aid and attendance, is in need of a higher level 
of care, such veteran shall be paid a monthly aid and 
attendance allowance at a certain higher rate (than allowed 
under clause (1)), if it is found that the veteran, in the 
absence of the provisions of such care, would require 
hospitalization, nursing home care, or other residential 
institutional care.  38 C.F.R. § 314(r) (West 1988); 
38 C.F.R. § 3.350 (1988).  

The Board has reviewed the requirements under 38 U.S.C.A. 
§ 314 and 38 C.F.R. § 3.350 (1988) and finds that there is 
support for the RO's decision not to award the maximum rate 
under 38 U.S.C.A. § 314(o) or (p), or at the intermediate 
rate between the rates authorized under subsections (n) and 
(o); if entitlement to one of these subsections was not 
established, then (r)(1) and (r)(2) benefits could not be 
awarded under the laws and regulations.    

In order to establish entitlement under 38 C.F.R. § 314(o), 
there would have to be (1) anatomical loss of both arms so 
near the shoulder as to prevent use of a prosthetic 
appliance; (2) certain combinations of deafness and visual 
impairment based on degrees of blindness; (3) paraplegia with 
loss of bladder and bowel control; and (4) conditions 
warranting entitlement to two or more rates of special 
monthly compensation from subsections (l) through (n) (no 
condition being considered twice).  38 U.S.C.A. § 314(o); 
38 C.F.R. § 3.350(e) (1988).  

A review of the evidence of record indicates that entitlement 
under subsection (o) was not warranted in 1988.  VA 
examinations in 1988 note that there was weakness of the 
upper extremities.  Anatomical loss of the arms is not shown.  
He had 80 percent of normal hand grip on the right, and 95 
percent on the left.  He also had 50 percent of flexion and 
extension of the elbows, and 25 percent of abduction and 
adduction in the shoulders.  Combination of deafness and 
blindness was not shown at the time.  First, he was not 
service connected for any hearing disability.  With regards 
to blindness, the Board notes that in 1982, the appellant 
reported episodes of decreased vision and possible blindness.  
However, on examination in 1988, blindness was not noted.  VA 
examination in November 1988 indicates that he reported that 
he had never had any problems with his vision.  His visual 
fields appeared to be intact, extraocular movements were 
full, and his pupils were equal and reactive to light. With 
regards to entitlement under subsection (o) due to 
paraplegia, the regulation required that there be loss of 
anal and bladder sphincter control.  38 C.F.R. § 3.350(e)(2).  
On VA examination in November 1988, he was noted to have lost 
the ability to urinate, and had difficulty with bowel 
control, averaging a bowel movement every three days.  Thus, 
it was reasonable to find that loss of bowel control was not 
shown at that time.

It is noted that entitlement to compensation under subsection 
(o) can also be established if the there are service-
connected conditions entitling the veteran to two or more of 
the rates (no condition being considered twice) provided 
under subsections (l) through (n).  Determinations must be 
based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  38 C.F.R. § 3.350(e)(3) (1988).  

A review of the requirements under subsections (l) through 
(n) indicates that the appellant met only one condition under 
subsections (l) through (n): loss of use of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place.  While he was also so helpless as 
to be in need of regular aid and attendance, this is the 
result of the loss of use of the lower extremities, and he 
was awarded special monthly compensation for this.  In order 
to be entitled to another rate under subsection (l) through 
(n) in this case (not considering a condition twice), there 
would have to be anatomical loss or loss of use of the 
hands/arms (of varying degree), or some degree of 
blindness/vision impairment (e.g., visual acuity of 5/200 or 
less, concentric contraction of the field of vision beyond 5 
degrees in both eyes, only light perception, or blindness 
leaving veteran so helpless as to be in need of regular aid 
and attendance).  With regards to the blindness/vision 
impairment, the Board has explained above that the VA 
examination of record in 1988 did not show any problems.  In 
addition, the Board also found that it was reasonable for the 
RO not to find any loss of use of the hands/arms as the 
examiner found weakness only.

The law in effect in 1988 also allowed consideration for 
38 U.S.C.A. § 314(r) benefits when the veteran was entitled 
to receive the maximum rate under 38 C.F.R. § 314 (p).  The 
maximum rate under 38 C.F.R. § 314(p) was $2,559.00.  The RO 
had awarded the appellant the intermediate rate between (m) 
($2,012) and (n) ($2,289).  The Board notes that 38 C.F.R. 
§ 3.350(f)(3) allows for the next higher rate when in 
addition to the statutory rates payable under (l) through (n) 
and the intermediate or next higher rate provisions, there 
are additional disabilities ratable at 50 percent or more.  
Here, he was receiving an award under subsection (m) for loss 
of use of the legs.  The RO considered the additional 
combined rating for the urethral stricture and weakness of 
the upper extremities and awarded the intermediate rate 
between and the next higher rate (n).  This is an appropriate 
application of the laws and regulations to the facts.  The 
Board finds support for the RO's decision not to award the 
maximum rate under subsection (p).

The provisions of 38 U.S.C.A. § 314(r) also states that 
entitlement to benefits may be established if the veteran is 
entitled to receive benefits at the intermediate rate under 
subsections (n) and (o).  In order to establish such 
entitlement, there would have to be anatomical loss or loss 
of use of arms (at varying levels).  38 C.F.R. 
§ 3.350(f)(1)(xii).  This is not shown, as explained above.  
Thus, the Board concludes that the RO was not clearly and 
unmistakably erroneous in not granting (r)(1) or (r)(2) 
benefits in 1988 as the record supports the finding that 
entitlement to the maximum rate under subsection (o) or (p), 
or at the intermediate rate under subsections (n) and (o) was 
not established at that time.  

The Board notes that the appellant's representative has 
argued, in the alternate, that the issue of entitlement to 
special monthly compensation under 38 U.S.C.A. § 314(r)(1) 
has remained open since 1988 because the RO failed to provide 
adequate notice to the appellant as to the denial of 
entitlement under (r)(1).  The representative argues, in 
essence, that the RO's notice in December 1988 notified the 
appellant that the higher level under (r)(2) was being 
denied.  The Board does not agree.  The December 1988 
notification letter states that consideration had been given 
to an increased evaluation for the service connected 
disabilities and a higher level of special monthly 
compensation and that this was not warranted.  The Board 
finds this to be proper and adequate notification.  At the 
time, the appellant had been assigned special monthly 
compensation under subsection p, at the rate intermediate 
between subsections (m) and (n).  The RO simply advised the 
appellant that a higher level special monthly compensation 
(e.g., under subsection (n), (o), etc.) was not warranted.  
This is an accurate statement.  The notification letter does 
not state that higher level of care is not warranted under 
(r)(2), just that a higher level of special monthly 
compensation is not warranted.  This is proper and adequate 
notification.  



ORDER

A December 12, 1988, which did not grant entitlement to 
special monthly compensation under 38 U.S.C.A. § 314(r) was 
not clearly and unmistakably erroneous.


REMAND

In September 1998, the RO determined that the appellant was 
entitled to 38 U.S.C.A. § 1114(r)(1) benefits on account of 
entitlement under subsection (o) and entitlement to the 
maximum rate authorized under subsection (p).  Entitlement 
under 38 U.S.C.A. § 1114(r)(2) was denied.  Entitlement to 
(r)(2) benefits is established if, in addition to the 
requirements for (r)(1), the appellant is shown to be in need 
of a higher level of care.  A higher level of care is 
necessitated if in the absence of the provision of such care, 
the veteran would require hospitalization, nursing home care, 
or other residential institutional care.  A need for higher 
level of care shall be considered to be need for personal 
health care services provided on a daily basis in the 
veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health-care professional.  The 
existence of such need shall be determined by a physician 
employed by VA, or, in areas where no such physician is 
available, by a physician carrying out such function under 
contract or fee arrangement based on an examination by such 
physician.  38 U.S.C.A. § 1114(r)(2).

The Board notes that a letter from the Hot Spring County 
Health Unit, dated in October 1998, indicates that the 
appellant required skilled nursing services for monthly 
catheter change and to do supervisory aid every two weeks.  
Also, a home health aid visited him six time each week to 
provide personal care and take vital signs. The Board notes 
that a VA examination was conducted in October 1998, but, the 
matter of need for a higher level of care was not addressed.  
Given the statement from the Hot Spring County Health Unit as 
to the level of care the appellant needs, the Board finds 
that a VA examination should be conducted and the examiner 
should state whether the appellant's disability meets the 
criteria under 38 U.S.C.A. § 1114(r)(2).

It is asserted that the veteran's spouse is disabled and that 
her disabilities require the aid and attendance of another.  
A statement from a VA medical center (VAMC), received in 
November 1998, indicates that the veteran's spouse was 
receiving treatment at the Women's Health Center at the VA 
Medical Center.  She was also hospitalized for extensive 
gastritis and was receiving continuing care outside of VA.  
The RO should take the necessary steps to obtain these 
treatment records and associate it with the claims file prior 
to further consideration by the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992); Robinnette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA examination to determine whether his 
service connected disabilities render him 
in need of a higher level of care.  The 
RO should provide the criteria necessary 
for determining whether a higher level of 
care is necessary to the examiner.  The 
examiner should then state whether in the 
absence of a higher level of care, the 
veteran would require hospitalization, 
nursing home care, or other residential 
institutional care.  A need for higher 
level of care shall be considered to be 
need for personal health care services 
provided on a daily basis in the 
veteran's home by a person who is 
licensed to provide such services or who 
provides such services under the regular 
supervision of a licensed health-care 
professional.  The claims file should be 
made available to the examiner for 
review.

2.  The RO should take the necessary 
steps to obtain the appellant's spouse's 
treatment records and associate them with 
the claims file.  The RO is referred to 
the VA medical center statement, received 
in November 1998, which refers to various 
treatment records.  

3.  Once the above is accomplished, the 
RO should determine if any additional 
development is indicated by the new 
evidence of record, and if so, such 
development should be accomplished.  The 
RO should then readjudicate the claim of 
entitlement to increased compensation 
benefits on account of the veteran's 
spouse being in need of aid and 
attendance, as well as entitlement to 
(r)(2) benefits.

4.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

If the benefits sought on appeal remain denied, the claim 
should be returned to the Board, following the appropriate 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals




 

